—Motion by the respondent for an order of this court releasing certain portions of the minutes of the Grand Jury proceeding conducted on or about August 13, 1992, with regard to an appeal from an order of the Supreme Court, Queens County, dated November 19,1992.
Upon the papers filed in support of the motion and the papers filed in opposition thereto and upon this court’s in camera review of the Grand Jury minutes, it is
Ordered that the motion is denied. Sullivan, J. P., Lawrence, Ritter and Joy, JJ., concur.